IN THE UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT



                                          No. 96-20161
                                        Summary Calendar



UNITED STATES OF AMERICA,

                                                                    Plaintiff-Appellee,


versus

SAM AHMAD KHEIR,

                                                                    Defendant-Appellant


                                    ----------
                     Appeal from the United States District Court
                          for the Southern District of Texas
                     USDC No. H-95-CV-4258 & H-90-CR-121-1
                                    ----------
                                  November 1, 1996
Before DAVIS, EMILIO M. GARZA and STEWART, Circuit Judges.

PER CURIAM:*

         Sam Ahmad Kheir, # 52978-079, appeals the district court’s dismissal of his motion to

vacate, set aside, or correct sentence pursuant to 28 U.S.C. § 2255. Kheir’s arguments on appeal

differ from those he presented to the district court. Kheir’s district court arguments are deemed

abandoned. See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.

1987). Kheir’s appellate arguments that were not raised below are reviewed for plain error.

         *
         Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule
47.5.4.
Highlands Ins. Co. v. National Union Fire, 27 F.3d 1027, 1031-32 (5th Cir. 1994), cert. denied,

115 S. Ct. 903 (1995). Having reviewed the record and Kheir’s appellate arguments regarding his

claim for ineffective assistance of counsel, we find that any errors that may have existed did not

cause prejudice sufficient to warrant relief under § 2255. See United States v. Smith, 915 F.2d
959, 963 (5th Cir. 1990). Certainly, they do not rise to the level of plain error.

       AFFIRMED.




                                                  2